Title: From Benjamin Franklin to David Hartley, 12 February 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Passy, Feb. 12. 1778.
A thousand Thanks for your so readily engaging in the Means of relieving our poor Captives, and the Pains you have taken, and the Advances you have made for that purpose. I received your kind Letter of the 3d Instant, and send you enclosed a Bill for £100. I much approve of Mr. Wrens prudent, as well as benevolent, Conduct in the Disposition of the Money; and wish him to continue doing what shall appear to him and you to be right, which I am persuaded will appear the same to me and my Colleagues here. I beg you will present him when you write my respectful Acknowledgements.
Your “earnest Caution and Request, that nothing may ever persuade America to throw themselves into the Arms of France; for that Times may mend; and that an American must always be a Stranger in France, but that Great Britain may for Ages to come be their home,” marks the goodness of your heart, your Regard for us, and Love of your Country. But when your Nation is hiring all the Cut Throats it can collect of all Countries and Colours to destroy us, it is hard to persuade us not to ask and accept of Aid, from any Power that may be prevail’d with to grant it; and this only from the hope that tho’ you now thirst for our Blood and pursue us with Fire and Sword, you may in some future time treat us kindly. This is too much Patience to be expected of us; indeed I think it is not in Human Nature. The Americans are received and treated here in France with a Cordiality, a Respect and Affection, they never experienced in England when they most deserved it, and which is now (after all the Pains taken to exasperate the English against them, and render them odious as well as contemptible) less to be expected there than ever. And I cannot see why we may not upon an Alliance hope for a continuance of it, at least of as much as the Swiss enjoy, with whom France has maintained a faithful Friendship for 200 Years past, and whose People appear to live here in as much Esteem as the Natives. America has been forc’d and driven into the Arms of France. She was a dutiful and virtuous Daughter. A cruel Mother-in-Law turn’d her out of Doors, defamed her, and sought her Life. All the world knows her Innocence and takes her Part. And her Friends hope soon to see her honourably married. They can never persuade her Return and Submission to the Will of so barbarous an Enemy. In her future Prosperity, if she forgets and forgives, ‘tis all that can reasonably be expected of her. I believe she will make as good and useful a Wife as she did a Daughter, that her husband will love and honour her, and that the Family from which she was so wickedly expelled will long regret the Loss of her.

I know not whether a Peace with us is desired in England. I rather think it is not at present, unless on the old impossible Terms of Submission and receiving Pardon. Whenever you shall be disposed to make Peace upon equal and reasonable Terms you will find little Difficulty if you get first an honest Ministry: The present have all along acted so deceitfully and treacherously as well as inhumanly towards the Americans that I imagine the absolute want of all confidence in them will make a Treaty at present between them and the Congress impracticable.
The Subscription for the Prisoners will have excellent Effects in favour of Englishmen, and of England. The Scotch Subscriptions for raising Troops to destroy us, tho’ amounting to much greater Sums, will not do their Nation half so much good. If you have an Opportunity, I wish you would express our respectful Acknowledgements and Thanks to your Committee and Contributors, whose benefactions will make our poor People as comfortable as their Situation can permit.
Adieu, my dear Friend. Accept my Thanks for the excellent Papers you enclosed to me. Your Endeavours for Peace tho’ unsuccessful, will always be a comfort to you, and in time when this mad War shall be universally execrated will be a solid Addition to your Reputation. I am ever, with the highest Esteem Dear Sir &c.
B. Franklin

P.S. An old Friend of mine Mr. Hutton a Chief of the Moravians who is often at the Queens Palace, and is sometimes spoken to by the King, was over here lately. He pretended to no Commission, but urged me much to propose some Terms of Peace, which I avoided. He has wrote to me since his Return pressing the same Thing, and expressing with some Confidence that we might have every thing short of absolute Independence, &c. Inclosed I send my Answers; open that you may read them and if you please copy before you deliver or forward them: They will serve to shew you more fully my Sentiments, tho they serve no other Purpose.
(Copy)
[In Franklin’s hand:] To Mr Hartley

